     Case 4:20-cv-01115 Document 28 Filed on 04/15/20 in TXSD Page 1 of 12



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LADDY CURTIS VALENTINE and                )
RICHARD ELVIN KING, individually and      )
on behalf of those similarly situated,    )
                                          )          Case No. 4:20-cv-01115
           Plaintiffs,                    )
                                          )
      v.                                  )          Hon. Keith P Ellison
                                          )
BRYAN COLLIER, in his official capacity,
                                          )
ROBERT HERRERA, in his official capacity,
                                          )
and TEXAS DEPARTMENT OF CRIMINAL
                                          )
JUSTICE.
                                          )
           Defendants.                    )
                                          )

                  PLAINTIFFS’ MEMORANDUM REGARDING
             AUTHORITIES FOR REDUCTION OF INMATE POPULATION

       During the telephonic hearing held on April 13, 2020, the Court asked the Parties whether

the Defendants or any other state entity had the ability to reduce the current inmate population at

the Pack Unit in light of the need for social distancing, in order to reduce the risk that medically

vulnerable inmates housed at the Pack Unit would become infected with COVID-19. Plaintiffs

submit this memorandum identifying the statutory basis for authority that Defendants and other

state actors have under state law to address the current emergency situation.

I.     BACKGROUND

       The novel coronavirus outbreak has swept the globe, creating a worldwide pandemic, the

likes of which have not been seen in the United States in more than a century. COVID-19 can have

devastating effects on the health and well-being of a person who becomes infected, and in the most

pernicious cases, COVID-19 can be deadly. The elderly and those with serious or chronic

underlying health conditions—like diabetes, kidney disease, and asthma—are particularly
          Case 4:20-cv-01115 Document 28 Filed on 04/15/20 in TXSD Page 2 of 12



vulnerable to COVID-19, as are the elderly. This is particularly troubling for the Pack Unit, where

one person has already died of the virus.

           On March 13, 2020, Texas Governor Greg Abbott determined that “COVID-19 poses an

imminent threat of disaster” and declared “a state of disaster for all counties in Texas” pursuant to

Section 418.014 of the Texas Government Code.”1 Recognizing the current and continuing threat

of COVID-19, Governor Abbott recently extended his disaster declaration for at least another 30

days on April 12, 2020.2 Governor Abbott has also acknowledged that social distancing is the “best

tool in the fight against COVID-19” 3 and has taken steps to limit all “gatherings in groups of more

than 10 people.”4

           For inmates in Texas’s prisons, however, adopting adequate social-distancing measures

may be near to impossible and often will be insufficient. Prisons simply operate at too close to

housing capacity for social-distancing measures to be fully effective in stopping the spread of

COVID-19 inside the facility. As we learned yesterday, COVID-19 is already within the Pack

Unit.5 More generally, through the end of the day yesterday, 192 TDCJ inmates and 85 TDCJ

employees and contractors have tested positive for COVID-19. And, regrettably, as confirmed by




1
  Proclamation, Governor Abbott Declares State of Disaster In Texas Due To COVID-19 (Mar. 13, 2020), available
at https://gov.texas.gov/news/post/governor-abbott-declares-state-of-disaster-in-texas-due-to-covid-19.
2
   G. Abbott, Proclamation by the Governor of the State of Texas (Apr. 12, 2020), available at
https://gov.texas.gov/uploads/files/press/DISASTER_renewing_covid19_disaster_proc_04-12-2020.pdf
3
  Press Release, Governor Abbott Issues Executive Order, Implements Statewide Essential Services & Activities
Protocols, Office of the Texas Governor (Mar. 31, 2020), available at https://gov.texas.gov/news/post/governor-
abbott-issues-executive-order-implements-statewide-essential-services-and-activities-protocols.
4
    Id.
5
  Texas Department of Criminal Justice, COVID-19 TDCJ Update, (Apr. 14, 2020), available at
https://www.tdcj.texas.gov/covid-19/index.html (“Early Saturday morning April 11, 2020, 62-year-old Leonard
Clerkly had difficulty breathing and was transported by EMS to Grimes County Hospital where life saving measures
continued. Clerkly was pronounced dead at 5:25 a.m. Preliminary autopsy results suggest a preliminary cause of
death of viral pneumonia due to COVID-19 with other contributing factors.”)




                                                      -2-
      Case 4:20-cv-01115 Document 28 Filed on 04/15/20 in TXSD Page 3 of 12



Defendants’ counsel in a telephonic hearing before the Court on April 14, 2020, one Pack Unit

inmate has already perished from suspected complications from COVID-19. The Court has

recognized that reducing the population of inmates at the Pack Unit will be the best and most

efficient tool to slow or stop the further spread of COVID-19 in the facility and to protect the

Unit’s population—particularly those inmates who are elderly and who suffer from serious

underlying health conditions—from the contracting the virus.6

II.     RELEVANT INMATES

        Plaintiffs’ action seeks emergency relief on behalf all similarly situated inmates within the

Pack Unit. However, there is also a subset of that population for whom transfer or release remedies

may be desirable to reduce the Pack Unit population, which will allow for more social distancing

and protect not just the class members, but prison staff and surrounding communities as well. For

purposes of this memorandum, we have focused our analysis on two categories of inmates

currently housed in the Pack Unit:

            1. Inmates who were convicted of non-violent crimes and who are eligible for parole

                or are within one year of the end of their sentences; and

            2. Inmates who have been granted parole, but who have not yet completed certain pre-

                release programs required for release.

Plaintiffs’ counsel does not have current data for the entire Pack Unit. But, according to publicly

available information in another case involving the Pack Unit, Cole v. Collier, No. 4:14-cv-1698

(S.D. Tex.), of the class members identified in that litigation, who represent 622 inmates presently




6
 Texas Department of Criminal Justice, COVID-19 Medical Action Center—Offender Population (Apr. 14, 2020),
available at https://www.tdcj.texas.gov/covid-19/offender_mac.html.




                                                   -3-
          Case 4:20-cv-01115 Document 28 Filed on 04/15/20 in TXSD Page 4 of 12



at the Pack Unit, 55 have been convicted of non-violent crimes. 149 Cole class members presently

at the prison are over the age of 65.7

III.       DEFENDANTS’ AND OTHER STATE OFFICIALS’ AUTHORITIES

           Ultimately, the Court need not order the Defendants or other state actors to take any specific

action under these authorities set forth below; rather, the Defendants should address the underlying

problem using any authority granted to them. The authority discussed below is based on Plaintiffs’

research to date and identifies options Defendants and other state actors have under state law to

address the current emergency situation.

           A. TDCJ May Grant an Emergency Absence

           Contrary to its assertions made during recent telephonic hearings, TDCJ has authority

under state law to limit the Pack Unit population by granting emergency absences pursuant to

Section 502.006 of the Texas Government Code.8 An “emergency absence” can be granted “so

that the inmate may: (1) obtain a medical diagnosis or medical treatment; (2) obtain treatment and

supervision at a Texas Department of Mental Health and Mental Retardation facility; or (3) attend

a funeral or visit a critically ill relative.”9 This is not a “release” of the inmate, as they are

“considered to be in the custody of the institutional division, and the inmate must be under physical

guard while absent.”10



7
  This data regarding the Cole class members is available through the public filings in that case, and the information
available on TDCJ’s website. Due to the protective order in Cole, Plaintiffs’ counsel is conferring with Defendants’
counsel to facilitate providing the Court with additional information about the number of inmates at the Pack Unit at
risk of serious complications from COVID-19. Notably, only 622 of the 1,478 inmates presently at the Pack Unit are
Cole class members, principally due to the release of over half of the Cole settlement class. As the Cole class members
who have been released are more likely to have been serving shorter sentences, it is likely that a higher number of
present Pack Unit inmates are serving time for non-violent offenses.
8
    Tex. Gov’t Code § 501.006(a).
9
    Id.
10
     Tex. Gov’t Code § 501.006(c).




                                                         -4-
        Case 4:20-cv-01115 Document 28 Filed on 04/15/20 in TXSD Page 5 of 12



           TDCJ could grant an emergency absence for its most vulnerable inmates at the Pack Unit

using the “medical treatment” exception. Removing them from the imminent danger of COVID-

19, particularly when the virus has infiltrated the Unit, is the only effective medical treatment for

high-risk individuals, such as many of the class members at the Pack Unit. The inmate would

remain in TDCJ’s “custody,” and could be returned to prison once the pandemic subsides and the

risk of infection abates. The statute does not define “escort” or “physical guard,” leaving it for the

agency (TDCJ) to interpret.11 The escort or physical guard could be accomplished using other

means that allow for monitoring of the inmate, such as electronic monitoring. Other state statutes

provide authority for substituting “electronic monitoring” in place of confinement, supporting such

an interpretation.12 Additionally, as discussed below, Governor Abbott has the power to waive

rules for state agencies, like TDCJ, when, as here, a state of emergency has been declared.13 While

it should not be necessary given other alternatives, Governor Abbott could temporarily waive these

requirements if TDCJ cannot make alternative measures workable.

           B. TDCJ Can Divert Inmates to Halfway Houses and Contract for New Halfway
              Houses if Additional Capacity Is Needed

           Another option for TDCJ to reduce the inmate population at the Pack Unit is to make use

of halfway houses for appropriate inmates. The pardons and paroles division has a legal mandate

to “use halfway houses to divert from housing in regular units of the institutional division suitable

low-risk inmates and other inmates who would benefit from a smoother transition from

incarceration to supervised release.”14 Halfway houses include “residential correctional facility



11
     See Tex. Gov’t Code § 491.001
12
     Tex. Code of Crim. Proc. § 42.035.
13
     Tex. Gov’t Code § 418.016(a).
14
     Tex. Gov’t Code § 508.118(a).




                                                 -5-
        Case 4:20-cv-01115 Document 28 Filed on 04/15/20 in TXSD Page 6 of 12



operated by or under contract with the department to provide housing, supervision, and

programmatic support to individuals released on parole.”15

           Moving inmates to halfway housing is a viable alternative to housing them at the Pack

Unit. Notably, TDCJ’s authority to transfer inmates to halfway housing is broad—it can move any

“low-risk inmate” or “other individual” who would benefit from a smoother transition from

incarceration—which would include many of the inmates at the Pack Unit who are minimum

security prisoners.16 Notably, over 300 Pack Unit inmates already reside in the prison’s Trusty

Camp, which is outside the prison’s perimeter fence. The statute also does not state a minimum

amount of time remaining on a sentence for a prisoner to be moved to halfway housing. While

some prisoners may be high risk, or ineligible for release at any point, there are likely many that

would be qualified candidates for TDCJ to move to existing halfway housing. As Plaintiffs have

noted during the telephonic hearings in this case, Defendants possess the necessary information to

determine who is eligible for this relief. Plaintiffs have requested Defendants provide the

information so Plaintiffs can also review it to determine those eligible for this relief. If needed,

TDCJ could also contract with private entities for additional halfway housing capacity.17




15
     Tex. Gov’t Code § 508.157(a–1).
16
     Tex. Gov’t Code § 508.118(a).
17
  TDCJ already contracts with the two largest private prison companies to provide “Residential Reentry Centers.”
See Texas Department of Criminal Justice, Private Facility Contract Monitoring/Oversight Division, Contracted
Facilities (Dec. 23, 2019), available at https://www.tdcj.texas.gov/divisions/pf/pf_unit_list.html#halfway (contracting
with GEO and CoreCivic).




                                                         -6-
        Case 4:20-cv-01115 Document 28 Filed on 04/15/20 in TXSD Page 7 of 12



           C. The Texas Governor Has Broad Powers to Grant Emergency Absence, Transfer,
              Pardons, and/or Reprieve for the Pack Unit Inmates.

           The Texas Governor “is responsible for meeting the dangers to the state and people

presented by disasters.”18 During a state of disaster, which Governor Abbott has already declared,19

the governor is the commander in chief of state agencies, boards, and commissions having

emergency responsibilities.”20 Thus, Governor Abbott has effectively asserted emergency control

of TDCJ and the Board of Pardons and Paroles (the “Board”). To fulfill his responsibility,

Governor Abbott:

               •   “may issue executive orders, proclamations, and regulations and amend or rescind
                   them”21;

               •   “may suspend the provisions of any regulatory statute prescribing the procedures
                   for conduct of state business or the orders or rules of a state agency if strict
                   compliance with the provisions, orders, or rules would in any way prevent, hinder,
                   or delay necessary action in coping with a disaster”22;

               •   “may use all available resources of state government and of political subdivisions
                   that are reasonably necessary to cope with a disaster”23;

               •   “may recommend the evacuation of all or part of the population from a stricken or
                   threatened area in the state if the governor considers the action necessary for the
                   preservation of life or other disaster mitigation, response, or recovery”24;

               •   “may control ingress and egress to and from a disaster area and the movement of
                   persons and the occupancy of premises in the area.”25; and



18
     Tex. Gov’t Code. § 418.011.
19
   Gov. Greg Abbott, Proclamation by the Governor of the State of Texas (Mar. 13, 2020), available at
https://gov.texas.gov/uploads/files/press/DISASTER_covid19_disaster_proclamation_IMAGE_03-13-2020.pdf.
20
     Tex. Gov’t Code. § 418.015(b).
21
     Tex. Gov’t Code. § 418.012.
22
     Tex. Gov’t Code. § 418.016(a).
23
     Tex. Gov’t Code. § 418.017(a).
24
     Tex. Gov’t Code. § 418.018(a).
25
     Tex. Gov’t Code. § 418.018(c).




                                                   -7-
        Case 4:20-cv-01115 Document 28 Filed on 04/15/20 in TXSD Page 8 of 12



               •    “may grant a full pardon upon the recommendation and advice of a majority of the
                    [Texas] Board [of Pardons and Paroles].”26

Governor Abbott has already used many of these powers in the name of addressing the COVID-

19 pandemic.27

           Additional steps Governor Abbot could take include suspending provisions related to

granting emergency absences for inmates, if strict adherence to these provisions “would in any

way prevent, hinder, or delay necessary action in coping with a disaster.”28 Governor Abbott

could also use his power to control ingress and egress to recommend, or even order, the Pack Unit

to evacuate or transfer certain inmates, and also restrict the transfer in of inmates.29 Governor

Abbot has used this power already to control the release of certain pretrial detainees on personal

bonds.30 Unlike this order, which is being challenged in several lawsuits,31 there are no potential

constitutional issues with transferring or releasing inmates as needed to protect both the Pack Unit

population and the surrounding communities from the risk of COVID-19. Governor Abbott can

also grant a pardon or a reprieve to inmates with the recommendation of the Board.32 This is in

addition to any powers reserved to him as the executive of the Board, given his declaration of a

state of emergency.


26
     37 Tex. Admin. Code § 143.1; see also Id. § 143.31.
27
  Edgar Walters, Texas governor declares statewide emergency, says state will soon be able to test thousands, Texas
Tribune (Mar. 13, 2020), available at https://www.texastribune.org/2020/03/13/texas-coronavirus-cases-state-
emergency-greg-abbott/.
28
     See Tex. Gov’t Code § 418.016(a) (emphasis added).
29
     See Tex. Gov’t Code. § 418.018.
30
   Exec. Order GA 13 (Mar. 29, 2020), available at https://gov.texas.gov/uploads/files/press/EO-GA-
13_jails_and_bail_for_COVID-19_IMAGE_03-29-2020.pdf
31
  Jolie Mccullough, Harris County judges, ACLU sue Greg Abbott over order limiting jail releases during pandemic,
Texas Tribune (Apr. 8, 2020), https://www.texastribune.org/2020/04/08/greg-abbott-coronavirus-jail-order-sued-
harris-county-judges-aclu/;    Exec.     Order      GA       13      (Mar.     29,     2020),     available    at
https://www.texastribune.org/2020/04/01/jail-inmate-attorneys-challenge-greg-abbott-bail-order/.
32
     37 Tex. Admin. Code § 143.1, 31.




                                                           -8-
         Case 4:20-cv-01115 Document 28 Filed on 04/15/20 in TXSD Page 9 of 12



            D. The Board Has Powers to Grant Emergency Medical Reprieve and/or Early
               Release of Certain Pack Unit Inmates.

            Finally, as has been discussed during the telephonic hearings, the Board is empowered to

“consider a written application for an indefinite medical emergency reprieve in instances such as

terminal illness or total disability.”33 However, the Board may also authorize release of offenders

by referrals if they are: (1) elderly (sixty-five (65) years of age or older), (2) physically

handicapped, (3) mentally ill, (4) terminally ill, (5) mentally retarded, or (6) having a condition

requiring long term care.34 The referrals for this limited authorized release can come from either

(1) the medical or mental health staff of TDCJ, (2) the offender, or (3) an external source.35 Given

the medically vulnerable and aged population of the Pack Unit, there are likely many inmates that

would qualify under one or both of the first two prongs, if not others. Again, this information is in

the possession of Defendants, but Plaintiffs have requested it.

            E. The Board Can Allow Inmates Already Granted Parole to Complete Any
               Remaining Prerequisites Outside of the Pack Unit.

            The Board has another, and straight-forward, option to reduce the Pack Unity population,

which does not require the release of any inmate who has not already been granted parole.36

Despite being granted parole, many inmates must first complete certain educational or treatment

programs before they will be released from custody.37 Plaintiffs’ counsel knows of at least ten


33
     37 Tex. Admin. Code § 143.34.
34
   Texas Department of Criminal Justice, Program Guidelines and Processes for Medically Recomm’d Intensive
Supervision             (MRIS)            (May          1,          2014),            available         at
https://www.tdcj.texas.gov/documents/rid/TCOOMMI_PGP_0104_MRIS.pdf.
35
     Id. at 2.
36
   See J. Mccullough, Many Texas prisoners have been approved for parole but can't walk free yet. Advocates say
coronavirus should change that. (Apr. 14, 2020), available at https://www.texastribune.org/2020/04/14/coronavirus-
alters-texas-prisoners-parole-programs-required-release/.
37
    The Texas Board of Pardons and Paroles, Annual Statistical Report FY 2018, available at
https://www.tdcj.texas.gov/bpp/publications/FY%202018%20AnnualStatistical%20Report.pdf.




                                                       -9-
       Case 4:20-cv-01115 Document 28 Filed on 04/15/20 in TXSD Page 10 of 12



inmates currently residing at the Pack Unit that fall within this category, but believes there are

likely many more. Plaintiffs have requested this non-public information from Defendants.

Plaintiffs are not aware of any statutory requirement that these be completed within the facility,

just that they be completed. To the extent the Board has interpreted there to be such a requirement,

the Board and/or Governor Abbott can waive it given the ongoing emergency.38 Indeed, many of

these programs are likely delayed because they require group classes, which are on hold because

of the COVID-19 pandemic. The Board could simply allow inmates to complete their requirements

after release, instead of before, and if the inmate fails to complete the required programming, they

could be returned to prison after the pandemic subsides, just as if they violated any other condition

of their parole. This would speed up the reduction of the inmate population without releasing any

inmate that was not already conditionally approved for release on parole.

IV.        CONCLUSION

           As shown above, Defendants have the authority to take steps to reduce the inmate

population in the Pack Unit. Other state actors, which Plaintiffs can add as parties, also have the

power to remedy the current situation or facilitate Defendants’ remedies. Accordingly, there are

measures that can be taken to facilitate better life-saving social distancing once the Court finds

Defendants are committing constitutional and statutory violations. Parole or “emergency absence”

for any inmate—even those whose general good health does not put them at “serious risk” of

COVID-19 symptoms—would enable the remaining inmates to have additional space for

necessary social distancing.




38
     Tex. Gov’t Code Ann. § 418.016(a).



                                                -10-
  Case 4:20-cv-01115 Document 28 Filed on 04/15/20 in TXSD Page 11 of 12



Dated: April 15, 2020               Respectfully Submitted,


                                    WINSTON & STRAWN LLP

                                    By:    /s/ John R. Keville
Jeff Edwards                               John R. Keville
State Bar No. 24014406                     Attorney-in-Charge
Scott Medlock                              Texas State Bar No. 00794085
State Bar No. 24044783                     S.D. Tex. ID No. 20922
Michael Singley                            jkeville@winston.com
State Bar No. 00794642                     Denise Scofield
David James                                Texas Bar No. 00784934
State Bar No. 24092572                     S.D. Tex. ID No. 1529
Federal ID No. 2496580                     dscofield@winston.com
THE EDWARDS LAW FIRM                       Michael T. Murphy
The Haehnel Building                       Texas Bar No.
1101 East 11th Street                      S.D. Tex. ID No.
Austin, TX 78702                           MTMurphy@winston.com
Tel. (512) 623-7727                        Brandon W. Duke
Fax. (512) 623-7729                        Texas Bar No. 240994476
                                           S.D. Tex. ID No. 2857734
                                           bduke@winston.com
                                           Benjamin D. Williams
                                           Texas Bar No. 24072517
                                           S.D. Tex. ID No. 1447500
                                           bwilliams@winston.com
                                           Robert L. Green
                                           Texas Bar No. 24087625
                                           S.D. Tex. ID No. 2535614
                                           RLGreen@winston.com
                                           Corinne Stone Hockman
                                           Texas Bar No. 24102541
                                           S.D. Tex. ID No. 3019917
                                           CHockman@winston.com
                                           WINSTON & STRAWN LLP
                                           800 Capital Street, Suite 2400
                                           Houston, Texas 77002
                                           Tel. (713) 651-2600
                                           Fax (713) 651-2700

                            Counsel for Plaintiffs




                                    -11-
    Case 4:20-cv-01115 Document 28 Filed on 04/15/20 in TXSD Page 12 of 12



                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above document has
been served on April 15, 2020 to all counsel of record who are deemed to have consented to
electronic service via the Court’s CM/ECF system per the Local Rules.


                                           /s/ Brandon W. Duke




                                             -12-
